Quillian, Judge.
Our judgment in Royal Atlanta Development Corp. v. Staffieri, 135 Ga. App. 528 (218 SE2d 250) has been reversed by the Supreme Court, Royal Atlanta Development Corp. v. Staffieri, 236 Ga. 143 (223 SE2d 128). Accordingly, in conformity with the mandate of the opinion by the Supreme Court that the board of zoning appeals did not have jurisdiction to entertain the appeal, our prior judgment is vacated and the judgments of the trial court are reversed.

Judgments reversed.


Pannell, P. J., and Clark, J., 
*57
concur.

Argued April 8,1975
Decided March 10, 1976.
Webb, Fowler, & Tanner, H. Howard Fowler, J. L. Edmondson, for appellant (case no. 50489).
Stark, Stark & Henderson, Homer M. Stark, for appellant (case no. 50490).
Carnahan & Kleckley, David C. Carnahan, D. Daniel Kleckley, for appellees.